Mr. Justice Dickey delivered the opinion of the Court: This was a petition for ne exeat, filed by appellant, against appellee. The writ was issued, appellee arrested and let to bail, and, at the return term, the defendant moved to quash the writ for insufficiency of the petition. This motion was sustained by the court. Appellant asked leave to amend the petition, which was refused, and, by order of court, the suit was dismissed. It is now insisted that it was error to quash the writ. The petition was defective, in not showing that the property alleged to have been sold by the defendant was not exempt from execution. Malcolm v. Andrews, 68 Ill. 100. It is contended that it was error to refuse to grant leave to amend. It is not shown by the record what amendment the petitioner proposed to make. A court should allow amendments to sworn pleadings only with great caution, and, before allowing such amendment, the party asking leave to amend should present and submit, in writing, the amendment proposed to be made, supported with an affidavit of its truth and some explanation of the reason why the matter proposed to be' added was not originally inserted. Again, the application came too late. The writ was quashed. The defendant was no longer in court. Had the petition been made good by amendment, a new writ would have béen required. So the amendment could have done appellant no good. The judgment must be affirmed. Judgment affirmed.